Exhibit 10.22

 

THE OFFER AND SALE OF THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE
UNDERLYING SHARES OF STOCK HAVE NOT BEEN REGISTERED PURSUANT TO THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW.  NEITHER THIS WARRANT NOR
THE UNDERLYING STOCK, NOR ANY PORTION THEREOF OR INTEREST THEREIN, MAY BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS THE SAME IS REGISTERED AND QUALIFIED
IN ACCORDANCE WITH SAID ACT AND ANY APPLICABLE STATE SECURITIES LAW, OR, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH REGISTRATION AND
QUALIFICATION ARE NOT REQUIRED.

 

Warrant No. W-1

July 8, 2005

 

WARRANT
to Purchase the Common Stock of
Hawaiian Holdings, Inc.

 

THIS CERTIFIES THAT, for value received, RC Aviation, LLC, having an address at
12730 High Bluff Drive, Suite 180, San Diego, California 92130, or registered
assigns, is entitled to purchase from Hawaiian Holdings, Inc., a Delaware
corporation, or any successor (the “Company”), in whole or in part, at a
purchase price of $7.20 per share (subject to adjustment as provided herein), at
any time, from and after the Initial Exercise Date to and including June 1,
2010, 6,856,000 shares of the fully paid and nonassessable Common Stock (as
herein defined) (as such number may be adjusted as provided herein).

 

The shares of Common Stock which may be purchased pursuant to this Warrant are
referred to herein as the “Aggregate Number”.  Certain terms used in this
Warrant are defined in Section 6.

 

This Warrant is issued in connection with the Equity Commitment Letter.

 

The number of shares of Common Stock purchasable hereunder (“Warrant Shares”) is
subject to adjustment as hereinafter set forth.  This Warrant is subject to the
following provisions, terms and conditions:

 


1.                                       (A) EXERCISE OF WARRANT.  THE RIGHTS
REPRESENTED BY THIS WARRANT MAY BE EXERCISED BY THE HOLDER HEREOF, IN WHOLE OR
IN PART (BUT NOT AS TO A FRACTIONAL SHARE OF COMMON STOCK), BY (A) THE DELIVERY
OF THIS WARRANT, TOGETHER WITH A PROPERLY COMPLETED SUBSCRIPTION FORM IN THE
FORM ATTACHED HERETO, TO THE PRINCIPAL OFFICE OF THE COMPANY AT 3375 KOAPAKA
STREET, SUITE G-350, HONOLULU, HI 96819 (OR TO SUCH OTHER ADDRESS AS IT MAY
DESIGNATE BY NOTICE IN WRITING TO THE HOLDER) AND (B) PAYMENT TO THE COMPANY OF
THE WARRANT PURCHASE PRICE FOR THE WARRANT SHARES BEING PURCHASED (I) BY CASH OR
BY CERTIFIED CHECK OR BANK DRAFT, (II) AS PROVIDED IN SECTION 1(B) OR (III) ANY
COMBINATION THEREOF.  IN THE CASE OF PAYMENT OF ALL OR A PORTION OF THE WARRANT
PURCHASE PRICE PURSUANT TO SECTION 1(B), THE DIRECTION OF THE HOLDER TO MADE A
“CASHLESS EXERCISE” SHALL SERVE AS ACCOMPANYING PAYMENT FOR THAT POTION OF THE
WARRANT PURCHASE PRICE.  THE COMPANY AGREES THAT THE SHARES SO PURCHASED SHALL
BE DEEMED TO BE ISSUED TO THE HOLDER AS THE RECORD OWNER OF SUCH SHARES AS OF
THE CLOSE OF BUSINESS ON THE DATE ON WHICH THIS WARRANT SHALL HAVE

 

--------------------------------------------------------------------------------


 


BEEN DELIVERED TO THE COMPANY AND PAYMENT MADE FOR SUCH SHARES AS AFORESAID. 
CERTIFICATES FOR THE SHARES SO PURCHASED SHALL BE DELIVERED TO THE HOLDER WITHIN
TEN (10) BUSINESS DAYS AFTER THE RIGHTS REPRESENTED BY THIS WARRANT SHALL HAVE
BEEN SO EXERCISED, AND, UNLESS THIS WARRANT HAS EXPIRED, A NEW WARRANT
REPRESENTING, AND WITH AN AGGREGATE NUMBER EQUAL TO, THE NUMBER OF WARRANT
SHARES, IF ANY, WITH RESPECT TO WHICH THIS WARRANT SHALL NOT THEN HAVE BEEN
EXERCISED, IN ALL OTHER RESPECTS IDENTICAL WITH THIS WARRANT, SHALL ALSO BE
ISSUED AND DELIVERED TO THE HOLDER WITHIN SUCH TIME, OR, AT THE REQUEST OF SUCH
HOLDER, APPROPRIATE NOTATION MAY BE MADE ON THIS WARRANT AND SIGNED BY THE
COMPANY AND THE SAME RETURNED TO SUCH HOLDER.


 


(B)                           CASHLESS EXERCISE.  IF THE SALE OF THE WARRANT
SHARES IS NOT COVERED BY A REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE
HOLDER SHALL HAVE THE RIGHT TO PAY ALL OR A PORTION OF THE WARRANT PURCHASE
PRICE BY MAKING A “CASHLESS EXERCISE” PURSUANT TO THIS SECTION 1(B), IN WHICH
CASE (I) SHARES OF THE COMPANY’S COMMON STOCK OTHER THAN THE WARRANT SHARES OR
(II) AT ANY TIME AFTER JUNE 1, 2006, THE WARRANT SHARES TO BE ACQUIRED UPON THE
EXERCISE OF THIS WARRANT MAY BE APPLIED TO PAY THE EXERCISE PRICE IN CONNECTION
WITH THE EXERCISE OF THIS WARRANT IN WHOLE OR IN PART.  ANY SHARES OF COMMON
STOCK OR WARRANT SHARES TRANSFERRED TO THE COMPANY AS PAYMENT OF THE EXERCISE
PRICE UNDER THIS WARRANT SHALL BE VALUED AT THE FAIR MARKET VALUE OF SUCH SHARES
OF COMMON STOCK OR WARRANT SHARES.


 


(C)                            TRANSFER RESTRICTION LEGEND.  EACH CERTIFICATE
FOR WARRANT SHARES ISSUED UPON EXERCISE OF THIS WARRANT, UNLESS AT THE TIME OF
EXERCISE THE OFFER AND SALE OF SUCH WARRANT SHARES ARE REGISTERED UNDER THE
SECURITIES ACT, SHALL BEAR THE FOLLOWING LEGEND (AND ANY ADDITIONAL LEGEND
REQUIRED BY APPLICABLE LAW OR RULE) ON THE FACE THEREOF:


 

The offer and sale of the shares of stock represented hereby have not been
registered pursuant to the Securities Act of 1933, as amended, or any state
securities law.  Neither these shares, nor any portion thereof or interest
therein, may be sold, transferred or otherwise disposed of unless the same are
registered and qualified in accordance with said Act and any applicable state
securities law, or, in the opinion of counsel reasonably satisfactory to the
Company, such registration and qualification are not required.

 

The provisions of Section 2 shall be binding upon all holders of certificates
for Warrant Shares bearing the above legend and shall also be applicable to all
holders of this Warrant.

 


(D)                           EXPENSES AND TAXES ON EXERCISE.  THE COMPANY SHALL
PAY ALL EXPENSES, TAXES AND OTHER CHARGES PAYABLE IN CONNECTION WITH THE
PREPARATION, EXECUTION AND DELIVERY OF ANY STOCK CERTIFICATES AND SUBSTITUTE
WARRANTS PURSUANT TO THIS SECTION 1, EXCEPT THAT, IN CASE SUCH STOCK
CERTIFICATES OR WARRANTS SHALL BE REGISTERED IN A NAME OR NAMES OTHER THAN THE
NAME OF THE HOLDER OF THIS WARRANT, FUNDS SUFFICIENT TO PAY ALL STOCK TRANSFER
TAXES WHICH SHALL BE PAYABLE UPON THE EXECUTION AND DELIVERY OF SUCH STOCK
CERTIFICATES OR WARRANTS SHALL BE PAID BY THE HOLDER TO THE COMPANY AT THE TIME
THE COMPANY DELIVERS SUCH STOCK CERTIFICATES OR WARRANTS TO THE COMPANY FOR
EXERCISE.

 

2

--------------------------------------------------------------------------------


 


2.                                       (A)                                 
WARRANTS AND WARRANT SHARES NOT REGISTERED; TRANSFEREE RESTRICTIONS.  EACH
HOLDER, BY ACCEPTANCE THEREOF, REPRESENTS AND ACKNOWLEDGES THAT THE OFFER AND
SALE OF THIS WARRANT AND THE WARRANT SHARES WHICH MAY BE PURCHASED UPON EXERCISE
OF THIS WARRANT ARE NOT BEING REGISTERED UNDER THE SECURITIES ACT, THAT THE
ISSUANCE OF THIS WARRANT AND THE OFFERING AND SALE OF SUCH WARRANT SHARES ARE
BEING MADE IN RELIANCE ON THE EXEMPTION FROM REGISTRATION UNDER SECTION 4(2) OF
THE SECURITIES ACT AS NOT INVOLVING ANY PUBLIC OFFERING AND THAT THE COMPANY’S
RELIANCE ON SUCH EXEMPTION IS PREDICATED IN PART ON THE REPRESENTATIONS MADE BY
THE INITIAL HOLDER OF THIS WARRANT TO THE COMPANY THAT SUCH HOLDER (I) IS
ACQUIRING THIS WARRANT FOR INVESTMENT PURPOSES FOR ITS OWN ACCOUNT, WITH NO
PRESENT INTENTION OF RESELLING OR OTHERWISE DISTRIBUTING THE SAME IN VIOLATION
OF THE SECURITIES ACT, SUBJECT, NEVERTHELESS, TO ANY REQUIREMENT OF LAW THAT THE
DISPOSITION OF ITS PROPERTY SHALL AT ALL TIMES BE WITHIN ITS CONTROL, (II) IS AN
“ACCREDITED INVESTOR” AS DEFINED IN REGULATION D UNDER THE SECURITIES ACT AND
(III) HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT
IT IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE INVESTMENTS MADE OR TO
BE MADE IN CONNECTION WITH THE ACQUISITION AND EXERCISE OF THIS WARRANT. 
NEITHER THIS WARRANT NOR THE RELATED WARRANT SHARES MAY BE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR UPON
THE CONDITIONS SPECIFIED IN SECTION 2(B).


 


(B)                           NOTICE OF TRANSFER, OPINION OF COUNSEL.  EACH
HOLDER, BY ACCEPTANCE HEREOF, AGREES THAT PRIOR TO THE DISPOSITION OF THIS
WARRANT OR OF ANY WARRANT SHARES, OTHER THAN PURSUANT TO AN EFFECTIVE
REGISTRATION UNDER THE SECURITIES ACT, SUCH HOLDER WILL GIVE WRITTEN NOTICE TO
THE COMPANY EXPRESSING SUCH HOLDER’S INTENTION TO EFFECT SUCH DISPOSITION AND
DESCRIBING BRIEFLY SUCH HOLDER’S INTENTION AS TO THE MANNER IN WHICH THIS
WARRANT OR THE WARRANT SHARES THERETOFORE ISSUED OR THEREAFTER ISSUABLE UPON
EXERCISE HEREOF, ARE TO BE DISPOSED TOGETHER WITH AN OPINION OF COUNSEL AS MAY
BE DESIGNATED BY SUCH HOLDER AND REASONABLY SATISFACTORY TO THE COMPANY AS TO
THE NECESSITY OR NON-NECESSITY OF REGISTRATION UNDER THE SECURITIES ACT.  IF IN
THE OPINION OF SUCH COUNSEL, THE PROPOSED DISPOSITION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT OF THE DISPOSITION OF THIS WARRANT AND/OR
THE WARRANT SHARES ISSUABLE OR ISSUED UPON THE EXERCISE OF THIS WARRANT, SUCH
HOLDER SHALL BE ENTITLED TO DISPOSE OF THIS WARRANT AND/OR THE WARRANT SHARES
THERETOFORE ISSUED UPON THE EXERCISE HEREOF, ALL IN ACCORDANCE WITH THE TERMS OF
THE NOTICE DELIVERED BY SUCH HOLDER TO THE COMPANY.  THE COMPANY IS ENTITLED TO
RELY ON THE MOST RECENT WRITTEN NOTICE FROM THE HOLDER WITH RESPECT TO THE
OWNERSHIP OF THE WARRANT.

 


3.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE COMPANY.

 


(A)                                  THE COMPANY HEREBY REPRESENTS AND WARRANTS
THAT:


 

(A)                              THE COMPANY HAS FULL CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS WARRANT.

 

(B)                                THE EXECUTION AND DELIVERY OF THIS WARRANT
AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE
BEEN DULY AND VALIDLY APPROVED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF
THE COMPANY.

 

3

--------------------------------------------------------------------------------


 

(C)                                THIS WARRANT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE COMPANY AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 

(D)                               THE HOLDER OF THIS WARRANT, WHEN SUCH WARRANT
IS ISSUED BY THE COMPANY TO SUCH HOLDER, SHALL HAVE GOOD TITLE THERETO FREE FROM
ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUANCE THEREOF.

 


(B)                                 THE COMPANY COVENANTS AND AGREES THAT:


 

(A)                              RESERVATION OF SHARES.  DURING THE PERIOD
WITHIN WHICH THE RIGHTS REPRESENTED BY THIS WARRANT MAY BE EXERCISED, THE
COMPANY WILL HAVE AT ALL TIMES AUTHORIZED, AND RESERVED FOR THE PURPOSE OF ISSUE
OR TRANSFER UPON EXERCISE OF THE RIGHTS EVIDENCED BY THIS WARRANT, A SUFFICIENT
NUMBER OF SHARES OF THE COMMON STOCK TO PROVIDE THEREFORE

 

(B)                                ISSUANCE OF SHARES.  THE WARRANT SHARES
ISSUED PURSUANT TO THE EXERCISE OF THIS WARRANT WILL, UPON ISSUANCE, BE DULY AND
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND THE HOLDER OF SUCH WARRANT
SHARES SHALL HAVE GOOD TITLE TO SUCH WARRANT SHARES FREE FROM ALL TAXES, LIENS
AND CHARGES WITH RESPECT TO THE ISSUANCE THEREOF.

 

(C)                                LISTING ON SECURITIES EXCHANGES.  THE COMPANY
PROMPTLY WILL PROCURE AT ITS SOLE EXPENSE THE LISTING OF ALL WARRANT SHARES THEN
REGISTERED FOR PUBLIC SALE (SUBJECT TO ISSUANCE OR NOTICE OF ISSUANCE) ON ALL
STOCK EXCHANGES ON WHICH THE SHARES OF COMMON STOCK ARE THEN LISTED.

 


4.                                       PARTICIPATION IN DISTRIBUTIONS OF
COMMON STOCK AND CERTAIN ADJUSTMENTS.


 

Under certain conditions, the Aggregate Number is subject to adjustment as set
forth in this Section 4.  No adjustments shall be made under this Section 4 as a
result of the issuance by the Company of the Warrant Shares upon exercise of
this Warrant.

 


(A)                                  ADJUSTMENTS.  THE AGGREGATE NUMBER, AFTER
TAKING INTO CONSIDERATION ANY PRIOR ADJUSTMENTS PURSUANT TO THIS SECTION 4,
SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS FOLLOWS AND, THEREAFTER, AS
ADJUSTED, SHALL BE DEEMED TO BE THE AGGREGATE NUMBER HEREUNDER.  NO ADJUSTMENT
SHALL BE MADE UNDER THIS SECTION 4(A) UPON THE ISSUANCE OF CONVERTIBLE
SECURITIES OR COMMON STOCK ISSUABLE UPON EXERCISE OR CONVERSION OF SUCH
CONVERTIBLE SECURITIES IF AN ADJUSTMENT SHALL PREVIOUSLY HAVE BEEN MADE UPON THE
ISSUANCE OF SUCH CONVERTIBLE SECURITIES PURSUANT TO SECTION 4(C).


 


(I)                               STOCK DIVIDENDS; SUBDIVISIONS AND
COMBINATIONS.  IN CASE AT ANY TIME OR FROM TIME TO TIME THE COMPANY SHALL:


 

(A)                              ISSUE TO THE HOLDERS OF THE COMMON STOCK A
DIVIDEND PAYABLE IN, OR OTHER DISTRIBUTION OF, COMMON STOCK (A “STOCK
DIVIDEND”),

 

4

--------------------------------------------------------------------------------


 

(B)                                SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON
STOCK INTO A LARGER NUMBER OF SHARES OF COMMON STOCK, INCLUDING WITHOUT
LIMITATION BY MEANS OF A STOCK SPLIT (A “STOCK SUBDIVISION”), OR

 

(C)                                COMBINE ITS OUTSTANDING SHARES OF COMMON
STOCK INTO A SMALLER NUMBER OF SHARES OF COMMON STOCK (A “STOCK COMBINATION”),

 

then the Aggregate Number in effect immediately prior thereto shall be
(1) proportionately increased in the case of a Stock Dividend or a Stock
Subdivision and (2) proportionately decreased in the case of a Stock
Combination.  In the event the Company shall declare or pay, without
consideration, any dividend on the Common Stock payable in any right to acquire
Common Stock for no consideration, then the Company shall be deemed to have made
a Stock Dividend in an amount of shares equal to the maximum number of shares
issuable upon exercise of such rights to acquire Common Stock.

 


(II)                            OTHER DISTRIBUTIONS.  IN CASE AT ANY TIME OR
FROM TIME TO TIME THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF THE COMMON
STOCK FOR THE PURPOSE OF ENTITLING THEM TO RECEIVE ANY DIVIDEND OR OTHER
DISTRIBUTION, OTHER THAN A DISTRIBUTION OF COMMON STOCK, CONVERTIBLE SECURITIES
OR OPTIONS, WARRANTS OR OTHER RIGHTS TO SUBSCRIBE FOR OR PURCHASE ANY
CONVERTIBLE SECURITIES (COLLECTIVELY, A “DISTRIBUTION”), OF:


 

(A)                              CASH (OTHER THAN REGULAR QUARTERLY DIVIDENDS
PAYABLE OUT OF CURRENT CONSOLIDATED EARNINGS);

 

(B)                                ANY EVIDENCES OF ITS INDEBTEDNESS, ANY SHARES
OF ITS CAPITAL STOCK (OTHER THAN COMMON STOCK) OR ANY OTHER SECURITIES OR
PROPERTY OF ANY NATURE WHATSOEVER (OTHER THAN CASH); OR

 

(C)                                ANY OPTIONS, WARRANTS OR OTHER RIGHTS TO
SUBSCRIBE FOR OR PURCHASE ANY OF THE FOLLOWING: ANY EVIDENCES OF ITS
INDEBTEDNESS, ANY SHARES OF ITS CAPITAL STOCK (OTHER THAN COMMON STOCK) OR ANY
OTHER SECURITIES OR PROPERTY OF ANY NATURE WHATSOEVER (OTHER THAN CASH),

 

then the Holder shall be entitled to receive such Distribution as if the Holder
had fully exercised this Warrant upon the exercise of this Warrant at any time
on or after the taking of such record, the number of Warrant Shares to be
received upon exercise of this Warrant determined as stated herein and, in
addition and without further payment, the cash, evidences of indebtedness,
stock, securities, other property, options, warrants and/or other rights (or any
portion thereof) to which the Holder would have been entitled by way of such
Distribution and subsequent dividends and distributions through the date of
exercise as if such Holder (x) had fully exercised this Warrant immediately
prior to such Distribution and (y) had retained the Distribution in respect of
the Common Stock and all subsequent dividends and distributions of any nature
whatsoever in respect of any stock or

 

5

--------------------------------------------------------------------------------


 

securities paid as dividends and distributions and originating directly or
indirectly from such Common Stock.

 

A reclassification of the Common Stock into shares of Common Stock and shares of
any other class of stock shall be deemed a Distribution by the Company to the
holders of the Common Stock of such shares of such other class of stock and, if
the outstanding shares of Common Stock shall be changed into a larger or smaller
number of shares of Common Stock as a part of such reclassification, such event
shall be deemed a Stock Subdivision or Stock Combination, as the case may be, of
the outstanding shares of Common Stock within the meaning of
Section 4(a)(i) hereof.

 


(III)                         ISSUANCE OF COMMON STOCK.  IF AT ANY TIME OR FROM
TIME TO TIME THE COMPANY SHALL (EXCEPT AS HEREINAFTER PROVIDED IN THIS
SECTION 4(A)(III)) ISSUE OR SELL ANY ADDITIONAL SHARES OF COMMON STOCK FOR A
CONSIDERATION PER SHARE LESS THAN THE FAIR MARKET VALUE, THEN, EFFECTIVE ON THE
DATE SPECIFIED BELOW, THE AGGREGATE NUMBER SHALL BE ADJUSTED BY MULTIPLYING
(A) THE AGGREGATE NUMBER IMMEDIATELY PRIOR THERETO BY (B) A FRACTION, THE
NUMERATOR OF WHICH SHALL BE THE SUM OF THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING IMMEDIATELY PRIOR TO THE ISSUANCE OF SUCH ADDITIONAL SHARES OF
COMMON STOCK (CALCULATED ON A FULLY DILUTED BASIS) AND THE NUMBER OF SUCH
ADDITIONAL SHARES OF COMMON STOCK SO ISSUED AND THE DENOMINATOR OF WHICH SHALL
BE THE SUM OF THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR
TO THE ISSUANCE OF SUCH ADDITIONAL SHARES OF COMMON STOCK (CALCULATED ON A FULLY
DILUTED BASIS) AND THE NUMBER OF SHARES OF COMMON STOCK WHICH THE AGGREGATE
CONSIDERATION FOR THE TOTAL NUMBER OF SUCH ADDITIONAL SHARES OF COMMON STOCK SO
ISSUED WOULD PURCHASE AT THE FAIR MARKET VALUE.  THE DATE AS OF WHICH THE FAIR
MARKET VALUE SHALL BE COMPUTED SHALL BE THE EARLIER OF THE DATE ON WHICH THE
COMPANY SHALL ENTER INTO A FIRM CONTRACT OR COMMITMENT FOR THE ISSUANCE OF SUCH
ADDITIONAL SHARES OF COMMON STOCK OR THE DATE OF ACTUAL ISSUANCE OF SUCH
ADDITIONAL SHARES OF COMMON STOCK.


 

The provisions of this Section 4(a)(iii) shall not apply to any issuance of
additional shares of Common Stock for which an adjustment is otherwise provided
under Section 4(a)(i) hereof.  No adjustment of the Aggregate Number shall be
made under this Section 4(a)(iii) upon:

 

(A)                              THE ISSUANCE OF ANY ADDITIONAL SHARES OF COMMON
STOCK WHICH ARE ISSUED PURSUANT TO (X) THE EXERCISE OF OTHER SUBSCRIPTION OR
PURCHASE RIGHTS OR (Y) THE EXERCISE OF ANY CONVERSION OR EXCHANGE RIGHTS IN ANY
CONVERTIBLE SECURITIES, PROVIDED THAT FOR PURPOSES OF CLAUSES (X) OR (Y) AN
ADJUSTMENT SHALL PREVIOUSLY HAVE BEEN MADE UPON THE ISSUANCE OF SUCH OTHER
RIGHTS OR UPON THE ISSUANCE OF SUCH CONVERTIBLE SECURITIES PURSUANT TO
SECTION 4(A)(IV) OR (V) HEREOF OR NO SUCH ADJUSTMENT SHALL HAVE BEEN REQUIRED
UPON THE ISSUANCE OF SUCH OTHER RIGHTS OR CONVERTIBLE SECURITIES;

 

6

--------------------------------------------------------------------------------


 

(B)                                THE ISSUANCE OF COMMON STOCK IN ANY MERGER OR
OTHER ACQUISITION OF A BUSINESS OR PERSON APPROVED BY THE BOARD OF DIRECTORS OF
THE COMPANY;

 

(C)                                THE ISSUANCE OF COMMON STOCK IN A QUALIFIED
PUBLIC OFFERING;

 

(D)                               THE ISSUANCE OF COMMON STOCK UPON THE EXERCISE
OF RIGHTS ISSUED IN CONNECTION WITH THE CONTEMPLATED RIGHTS OFFERING BY THE
COMPANY FOR THE PURPOSE OF THE REDEMPTION OF THE SERIES A SUBORDINATED
CONVERTIBLE NOTES AND SERIES B SUBORDINATED CONVERTIBLE NOTES ISSUED BY THE
CORPORATION (COLLECTIVELY, THE “SUBORDINATED CONVERTIBLE NOTES”), PRIOR TO THE
FIRST ANNIVERSARY OF THE ISSUANCE OF THE SUBORDINATED CONVERTIBLE NOTES;

 

(E)                                 THE ISSUANCE OF UP TO 1,500,000 SHARES OF
COMMON STOCK ISSUABLE TO UNIONS OF HAWAIIAN AIRLINES, INC., IN TRANSACTIONS
APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY;

 

(F)                                 THE ISSUANCE OF SHARES OF COMMON STOCK UPON
THE EXERCISE OF STOCK OPTIONS OR OTHER AWARDS MADE OR DENOMINATED IN SHARES OF
COMMON STOCK UNDER THE COMPANY’S 2005 STOCK INCENTIVE PLAN OR ANY OF THE
COMPANY’S OTHER STOCK PLANS INCLUDING ANY STOCK OPTION, STOCK PURCHASE,
RESTRICTED STOCK OR SIMILAR PLAN HEREAFTER ADOPTED BY THE BOARD OF DIRECTORS OF
THE COMPANY AND, IF REQUIRED BY APPLICABLE LAW OR STOCK EXCHANGE REQUIREMENT,
APPROVED BY THE STOCKHOLDERS OF THE COMPANY;

 

(G)                                THE ISSUANCE OF COMMON STOCK ON EXERCISE OR
CONVERSION OF CONVERTIBLE SECURITIES OUTSTANDING ON THE CLOSING DATE; OR

 

(H)                               THE ISSUANCE OF COMMON STOCK PURSUANT TO
CONVERTIBLE SECURITIES TO FINANCIAL INSTITUTIONS OR SIMILAR ENTITIES IN
TRANSACTIONS APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY, THE PRINCIPAL
PURPOSE OF WHICH IS NOT RAISING CAPITAL THROUGH THE SALE OF EQUITY SECURITIES.

 


(IV)                        WARRANTS AND OPTIONS.  IF AT ANY TIME OR FROM TIME
TO TIME THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF THE COMMON STOCK FOR
THE PURPOSE OF ENTITLING THEM TO RECEIVE A DISTRIBUTION OF, OR SHALL IN ANY
MANNER (WHETHER DIRECTLY, BY ASSUMPTION IN A MERGER IN WHICH THE COMPANY IS THE
SURVIVING CORPORATION AND IN WHICH THE SHAREHOLDERS OF THE COMPANY IMMEDIATELY
PRIOR TO THE MERGER CONTINUE TO OWN MORE THAN FIFTY PERCENT (50%) OF THE
OUTSTANDING COMMON STOCK IMMEDIATELY AFTER THE MERGER AND FOR A PERIOD OF ONE
HUNDRED EIGHTY (180) DAYS THEREAFTER, OR OTHERWISE) ISSUE OR SELL ANY WARRANTS,
OPTIONS OR OTHER RIGHTS TO SUBSCRIBE FOR OR PURCHASE, DIRECTLY OR INDIRECTLY,
ANY CONVERTIBLE SECURITIES, WHETHER OR NOT THE RIGHTS TO SUBSCRIBE, PURCHASE,
EXCHANGE OR CONVERT THEREUNDER ARE IMMEDIATELY EXERCISABLE, AND THE
CONSIDERATION PER SHARE FOR WHICH ADDITIONAL SHARES OF COMMON STOCK MAY AT ANY
TIME THEREAFTER BE ISSUABLE PURSUANT TO

 

7

--------------------------------------------------------------------------------


 


SUCH WARRANTS, OPTIONS OR OTHER RIGHTS OR PURSUANT TO THE TERMS OF SUCH
CONVERTIBLE SECURITIES SHALL BE LESS THAN THE FAIR MARKET VALUE, THEN THE
AGGREGATE NUMBER SHALL BE ADJUSTED AS PROVIDED IN SECTION 4(A)(III) HEREOF ON
THE BASIS THAT (A) THE MAXIMUM NUMBER OF ADDITIONAL SHARES OF COMMON STOCK
ISSUABLE PURSUANT TO ALL SUCH WARRANTS, OPTIONS OR OTHER RIGHTS OR NECESSARY TO
EFFECT THE CONVERSION OR EXCHANGE OF ALL SUCH CONVERTIBLE SECURITIES SHALL BE
DEEMED TO HAVE BEEN ISSUED AS OF THE DATE OF THE DETERMINATION OF THE FAIR
MARKET VALUE AS HEREINAFTER PROVIDED AND (B) THE AGGREGATE CONSIDERATION FOR
SUCH MAXIMUM NUMBER OF ADDITIONAL SHARES OF COMMON STOCK SHALL BE DEEMED TO BE
THE MINIMUM CONSIDERATION RECEIVED AND RECEIVABLE BY THE COMPANY FOR THE
ISSUANCE OF SUCH ADDITIONAL SHARES OF COMMON STOCK PURSUANT TO THE TERMS OF SUCH
WARRANTS, OPTIONS OR OTHER RIGHTS OR SUCH CONVERTIBLE SECURITIES.  FOR PURPOSES
OF THIS SECTION 4(A)(IV), THE EFFECTIVE DATE OF SUCH ADJUSTMENT AND THE DATE AS
OF WHICH THE FAIR MARKET VALUE SHALL BE COMPUTED SHALL BE THE EARLIEST OF (X)
THE DATE ON WHICH THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF THE COMMON
STOCK FOR THE PURPOSE OF ENTITLING THEM TO RECEIVE ANY SUCH WARRANTS, OPTIONS OR
OTHER RIGHTS, (Y) THE DATE ON WHICH THE COMPANY SHALL ENTER INTO A FIRM CONTRACT
OR COMMITMENT FOR THE ISSUANCE OF SUCH WARRANTS, OPTIONS OR OTHER RIGHTS AND (Z)
THE DATE OF ACTUAL ISSUANCE OF SUCH WARRANTS, OPTIONS OR OTHER RIGHTS.


 

No adjustment of the Aggregate Number shall be made under this
Section 4(a)(iv) upon:

 

(A)                              THE ISSUANCE OF ANY WARRANTS, OPTIONS OR OTHER
RIGHTS WHICH ARE ISSUED PURSUANT TO THE EXERCISE OF ANY WARRANTS, OPTIONS OR
OTHER RIGHTS IF AN ADJUSTMENT SHALL HAVE BEEN MADE OR IS CONTEMPORANEOUSLY MADE
OR IF NO SUCH ADJUSTMENT SHALL HAVE BEEN REQUIRED UPON THE ISSUANCE OF SUCH
WARRANTS, OPTIONS OR OTHER RIGHTS, PURSUANT TO THIS SECTION 4(A)(IV);

 

(B)                                THE ISSUANCE OF WARRANTS, OPTIONS OR OTHER
RIGHTS TO SUBSCRIBE FOR OR PURCHASE CONVERTIBLE SECURITIES IN ANY MERGER OR
OTHER ACQUISITION OF A BUSINESS OR PERSON APPROVED BY THE BOARD OF DIRECTORS OF
THE COMPANY;

 

(C)                                THE ISSUANCE OF WARRANTS, OPTIONS OR OTHER
RIGHTS TO SUBSCRIBE FOR OR PURCHASE SHARES OF COMMON STOCK OR OTHER AWARDS MADE
OR DENOMINATED IN SHARES OF COMMON STOCK UNDER THE COMPANY’S 2005 STOCK
INCENTIVE PLAN OR ANY OF THE COMPANY’S OTHER STOCK PLANS INCLUDING ANY STOCK
OPTION, STOCK PURCHASE, RESTRICTED STOCK OR SIMILAR PLAN HEREAFTER ADOPTED BY
THE BOARD OF DIRECTORS OF THE COMPANY AND, IF REQUIRED BY APPLICABLE LAW OR
STOCK EXCHANGE REQUIREMENT, APPROVED BY THE STOCKHOLDERS OF THE COMPANY;

 

(D)                               THE ISSUANCE OF RIGHTS TO PURCHASE COMMON
STOCK ISSUED IN CONNECTION WITH THE CONTEMPLATED RIGHTS OFFERING BY THE COMPANY
FOR THE PURPOSE OF THE REDEMPTION OF THE SUBORDINATED CONVERTIBLE NOTES, PRIOR
TO THE FIRST ANNIVERSARY OF THE ISSUANCE OF THE SUBORDINATED CONVERTIBLE NOTES;
OR

 

8

--------------------------------------------------------------------------------


 

(E)                                 THE ISSUANCE OF OPTIONS, WARRANTS OR OTHER
RIGHTS TO SUBSCRIBE FOR OR PURCHASE CONVERTIBLE SECURITIES TO FINANCIAL
INSTITUTIONS OR SIMILAR ENTITIES IN TRANSACTIONS APPROVED BY THE BOARD OF
DIRECTORS OF THE COMPANY, THE PRINCIPAL PURPOSE OF WHICH IS NOT RAISING CAPITAL
THROUGH THE SALE OF EQUITY SECURITIES.

 


(V)                           CONVERTIBLE SECURITIES.  IF AT ANY TIME OR FROM
TIME TO TIME THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF THE COMMON STOCK
FOR THE PURPOSE OF ENTITLING THEM TO RECEIVE A DISTRIBUTION OF OR SHALL IN ANY
MANNER (WHETHER DIRECTLY, BY ASSUMPTION IN A MERGER IN WHICH THE COMPANY IS THE
SURVIVING CORPORATION AND IN WHICH THE SHAREHOLDERS OF THE COMPANY IMMEDIATELY
PRIOR TO THE MERGER CONTINUE TO OWN MORE THAN FIFTY PERCENT (50%) OF THE
OUTSTANDING COMMON STOCK IMMEDIATELY AFTER THE MERGER AND FOR A PERIOD OF ONE
HUNDRED EIGHTY (180) DAYS THEREAFTER, OR OTHERWISE) ISSUE OR SELL CONVERTIBLE
SECURITIES, WHETHER OR NOT THE RIGHTS TO EXCHANGE OR CONVERT THEREUNDER ARE
IMMEDIATELY EXERCISABLE, AND THE CONSIDERATION PER SHARE FOR THE ADDITIONAL
SHARES OF COMMON STOCK WHICH MAY AT ANY TIME THEREAFTER BE ISSUABLE PURSUANT TO
THE TERMS OF SUCH CONVERTIBLE SECURITIES SHALL BE LESS THAN THE FAIR MARKET
VALUE, THEN THE AGGREGATE NUMBER SHALL BE ADJUSTED AS PROVIDED IN
SECTION 4(A)(III) HEREOF ON THE BASIS THAT (A) THE MAXIMUM NUMBER OF ADDITIONAL
SHARES OF COMMON STOCK NECESSARY TO EFFECT THE CONVERSION OR EXCHANGE OF ALL
SUCH CONVERTIBLE SECURITIES SHALL BE DEEMED TO HAVE BEEN ISSUED AS OF THE DATE
OF THE DETERMINATION OF THE FAIR MARKET VALUE AS HEREIN PROVIDED AND (B) THE
AGGREGATE CONSIDERATION FOR SUCH MAXIMUM NUMBER OF ADDITIONAL SHARES OF COMMON
STOCK SHALL BE DEEMED TO BE THE MINIMUM CONSIDERATION RECEIVED AND RECEIVABLE BY
THE COMPANY FOR THE ISSUANCE OF SUCH ADDITIONAL SHARES OF COMMON STOCK PURSUANT
TO THE TERMS OF SUCH CONVERTIBLE SECURITIES.  FOR PURPOSES OF THIS
SECTION 4(A)(V), THE EFFECTIVE DATE OF SUCH ADJUSTMENT AND THE DATE AS OF WHICH
THE FAIR MARKET VALUE SHALL BE COMPUTED SHALL BE THE EARLIEST OF (X) THE DATE ON
WHICH THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF THE COMMON STOCK FOR THE
PURPOSE OF ENTITLING THEM TO RECEIVE ANY SUCH CONVERTIBLE SECURITIES, (Y) THE
DATE ON WHICH THE COMPANY SHALL ENTER INTO A FIRM CONTRACT OR COMMITMENT FOR THE
ISSUANCE OF SUCH CONVERTIBLE SECURITIES AND (Z) THE DATE OF ACTUAL ISSUANCE OF
SUCH CONVERTIBLE SECURITIES.


 

No adjustment of the Aggregate Number shall be made under this
Section 4(a)(v) upon:

 

(A)                              THE ISSUANCE OF ANY CONVERTIBLE SECURITIES
WHICH ARE ISSUED PURSUANT TO THE EXERCISE OF ANY WARRANTS, OPTIONS OR OTHER
SUBSCRIPTION OR PURCHASE RIGHTS IF AN ADJUSTMENT SHALL PREVIOUSLY HAVE BEEN MADE
OR IS CONTEMPORANEOUSLY MADE OR IF NO SUCH ADJUSTMENT SHALL HAVE BEEN REQUIRED
UPON THE ISSUANCE OF SUCH WARRANTS, OPTIONS OR OTHER RIGHTS PURSUANT TO
SECTION 4(A)(IV) HEREOF;

 

9

--------------------------------------------------------------------------------


 

(B)                                THE ISSUANCE OF CONVERTIBLE SECURITIES IN ANY
MERGER OR OTHER ACQUISITION OF A BUSINESS OR PERSON APPROVED BY THE BOARD OF
DIRECTORS OF THE COMPANY;

 

(C)                                THE ISSUANCE OF CONVERTIBLE SECURITIES UPON
THE EXERCISE, CONVERSION OR THE EXTENSION OF THE TERM OF CONVERTIBLE SECURITIES
OUTSTANDING ON THE CLOSING DATE OR THE CANCELLATION AND REISSUANCE WITH
IDENTICAL TERMS AND CONDITIONS EXCEPT FOR A LONGER TERM OF ANY SUCH CONVERTIBLE
SECURITIES OUTSTANDING ON THE CLOSING DATE; OR

 

(D)                               THE ISSUANCE OF CONVERTIBLE SECURITIES TO
FINANCIAL INSTITUTIONS OR SIMILAR ENTITIES IN TRANSACTIONS APPROVED BY THE BOARD
OF DIRECTORS OF THE COMPANY, THE PRINCIPAL PURPOSE OF WHICH IS NOT RAISING
CAPITAL THROUGH THE SALE OF EQUITY SECURITIES.

 


(VI)                        SUBSEQUENT ADJUSTMENTS.  IF AT ANY TIME AFTER ANY
ADJUSTMENT OF THE AGGREGATE NUMBER SHALL HAVE BEEN MADE PURSUANT TO
SECTION 4(A) (IV) OR (V) HEREOF ON THE BASIS OF THE ISSUANCE OF WARRANTS,
OPTIONS OR OTHER RIGHTS OR THE ISSUANCE OF CONVERTIBLE SECURITIES, OR AFTER ANY
NEW ADJUSTMENTS OF THE AGGREGATE NUMBER SHALL HAVE BEEN MADE PURSUANT TO THIS
SECTION 4(A)(VI), THEN:


 

(A)                              SUCH WARRANTS, OPTIONS OR RIGHTS OR THE RIGHT
OF CONVERSION OR EXCHANGE IN SUCH CONVERTIBLE SECURITIES SHALL EXPIRE, AND ALL
OR A PORTION OF SUCH WARRANTS, OPTIONS OR RIGHTS, OR THE RIGHT OF CONVERSION OR
EXCHANGE IN RESPECT OF ALL OR A PORTION OF SUCH CONVERTIBLE SECURITIES, AS THE
CASE MAY BE, SHALL NOT HAVE BEEN EXERCISED PRIOR TO SUCH EXPIRATION, THEN

 

(B)                                SUCH PREVIOUS ADJUSTMENT SHALL BE RESCINDED
AND ANNULLED AND THE ADDITIONAL SHARES OF COMMON STOCK WHICH WERE DEEMED TO HAVE
BEEN ISSUED BY VIRTUE OF THE COMPUTATION MADE IN CONNECTION WITH SUCH ADJUSTMENT
SHALL NO LONGER BE DEEMED TO HAVE BEEN ISSUED BY VIRTUE OF SUCH COMPUTATION;

 

(C)                                SIMULTANEOUSLY THEREWITH, A RECOMPUTATION
SHALL BE MADE OF THE EFFECT OF SUCH WARRANTS, OPTIONS OR RIGHTS OR CONVERTIBLE
SECURITIES ON THE DETERMINATION OF THE AGGREGATE NUMBER, WHICH SHALL BE MADE ON
THE BASIS OF TREATING THE NUMBER OF ADDITIONAL SHARES OF COMMON STOCK, IF ANY,
THERETOFORE ACTUALLY ISSUED PURSUANT TO ANY PREVIOUS EXERCISE OF SUCH WARRANTS,
OPTIONS OR RIGHTS OR SUCH RIGHT OF CONVERSION OR EXCHANGE AS HAVING BEEN ISSUED
ON THE DATE OR DATES OF SUCH EXERCISE AND, IN THE CASE OF A RECOMPUTATION OF A
CALCULATION ORIGINALLY MADE PURSUANT TO SECTION 4(A)(IV) OR (V), FOR THE
CONSIDERATION ACTUALLY RECEIVED AND RECEIVABLE THEREFOR;

 

and, if and to the extent called for by the foregoing provisions of
Section 4(a)(vi) on the basis aforesaid, a new adjustment of the Aggregate
Number shall be made, such new adjustment shall supersede the previous
adjustment so rescinded and annulled.

 

10

--------------------------------------------------------------------------------


 


(VII)                     MISCELLANEOUS.  THE FOLLOWING PROVISIONS SHALL BE
APPLICABLE TO THE MAKING OF ADJUSTMENTS OF THE AGGREGATE NUMBER PROVIDED ABOVE
IN THIS SECTION 4(A):


 

(A)                              WHENEVER THE AGGREGATE NUMBER IS ADJUSTED
PURSUANT TO THIS SECTION 4(A), THE WARRANT PURCHASE PRICE PER WARRANT SHARE
PAYABLE UPON EXERCISE OF THIS WARRANT SHALL BE ADJUSTED BY MULTIPLYING THE
WARRANT PURCHASE PRICE IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY A FRACTION, THE
NUMERATOR OF WHICH SHALL BE THE AGGREGATE NUMBER PRIOR TO SUCH ADJUSTMENT, AND
THE DENOMINATOR OF WHICH SHALL BE THE AGGREGATE NUMBER FOLLOWING SUCH
ADJUSTMENT.

 

(B)                                THE SALE OR OTHER DISPOSITION OF ANY ISSUED
SHARES OF COMMON STOCK OWNED OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES SHALL BE DEEMED AN ISSUANCE THEREOF FOR THE PURPOSES OF THIS
SECTION 4(A).

 

(C)                                TO THE EXTENT THAT ANY ADDITIONAL SHARES OF
COMMON STOCK OR ANY CONVERTIBLE SECURITIES OR ANY WARRANTS, OPTIONS OR OTHER
RIGHTS TO SUBSCRIBE FOR OR PURCHASE ANY CONVERTIBLE SECURITIES (1) ARE ISSUED
SOLELY FOR CASH CONSIDERATION, THE CONSIDERATION RECEIVED BY THE COMPANY
THEREFOR SHALL BE DEEMED TO BE THE AMOUNT OF THE CASH RECEIVED BY THE COMPANY
THEREFOR OR (2) ARE OFFERED BY THE COMPANY FOR SUBSCRIPTION, THE CONSIDERATION
RECEIVED BY THE COMPANY SHALL BE DEEMED TO BE THE SUBSCRIPTION PRICE, IN ANY
SUCH CASE EXCLUDING ANY AMOUNTS PAID OR RECEIVABLE FOR ACCRUED INTEREST OR
ACCRUED OR ACCUMULATED DIVIDENDS.  TO THE EXTENT THAT SUCH ISSUANCE SHALL BE FOR
A CONSIDERATION OTHER THAN CASH, OR PARTIALLY FOR CASH AND PARTIALLY FOR OTHER
CONSIDERATION, THEN THE AMOUNT OF SUCH CONSIDERATION SHALL BE DEEMED TO BE THE
FAIR MARKET VALUE OF SUCH OTHER CONSIDERATION PLUS, IF APPLICABLE, THE AMOUNT OF
SUCH CASH AT THE TIME OF SUCH ISSUANCE, DETERMINED IN THE MANNER SET FORTH IN
SECTION 4(D)(II).  IN CASE ANY ADDITIONAL SHARES OF COMMON STOCK OR ANY
CONVERTIBLE SECURITIES OR ANY WARRANTS, OPTIONS OR OTHER RIGHTS TO SUBSCRIBE FOR
OR PURCHASE ANY CONVERTIBLE SECURITIES SHALL BE ISSUED IN CONNECTION WITH ANY
MERGER IN WHICH THE COMPANY IS THE SURVIVOR AND ISSUES ANY SECURITIES, THE
AMOUNT OF CONSIDERATION THEREFOR SHALL BE DEEMED TO BE THE FAIR MARKET VALUE OF
SUCH ADDITIONAL SHARES OF COMMON STOCK, CONVERTIBLE SECURITIES, WARRANTS,
OPTIONS OR OTHER RIGHTS, AS THE CASE MAY BE, DETERMINED IN THE MANNER SET FORTH
IN SECTION 4(D)(II).

 

The consideration for any shares of Common Stock issuable pursuant to the terms
of any Convertible Securities shall be equal to (x) the consideration received
by the Company for issuing any warrants, options or other rights to subscribe
for or purchase such Convertible Securities, plus (y) the consideration paid or
payable to the Company in respect of the subscription for or purchase of such
Convertible Securities, plus (z) the consideration, if any, payable to the
Company upon the exercise of the right of conversion or exchange of such
Convertible Securities.

 

11

--------------------------------------------------------------------------------


 

In case of the issuance at any time of any additional shares of Common Stock or
Convertible Securities in payment or satisfaction of any dividends upon any
class of stock other than Common Stock, the Company shall be deemed to have
received for such additional shares of Common Stock or Convertible Securities a
consideration equal to the amount of such dividend so paid or satisfied.

 

(D)                               THE ADJUSTMENTS REQUIRED BY THE PRECEDING
PARAGRAPHS OF THIS SECTION 4(A) SHALL BE MADE WHENEVER AND AS OFTEN AS ANY
SPECIFIED EVENT REQUIRING AN ADJUSTMENT SHALL OCCUR, EXCEPT THAT NO ADJUSTMENT
OF THE AGGREGATE NUMBER THAT WOULD OTHERWISE BE REQUIRED SHALL BE MADE IF THE
AMOUNT OF SUCH ADJUSTMENT SHALL BE LESS THAN ONE PERCENT (1%) OF THE NUMBER OF
WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT.  ANY ADJUSTMENT REPRESENTING A CHANGE OF LESS THAN SUCH MINIMUM
AMOUNT (EXCEPT AS AFORESAID) SHALL BE CARRIED FORWARD AND MADE AS SOON AS SUCH
ADJUSTMENT, TOGETHER WITH OTHER ADJUSTMENTS REQUIRED BY THIS SECTION 4(A) AND
NOT PREVIOUSLY MADE, WOULD RESULT IN A MINIMUM ADJUSTMENT.  FOR THE PURPOSE OF
ANY ADJUSTMENT, ANY SPECIFIED EVENT SHALL BE DEEMED TO HAVE OCCURRED AT THE
CLOSE OF BUSINESS ON THE DATE OF ITS OCCURRENCE.

 

(E)                                 IN COMPUTING ADJUSTMENTS UNDER THIS
SECTION 4(A), FRACTIONAL INTERESTS IN COMMON STOCK SHALL BE TAKEN INTO ACCOUNT
TO THE NEAREST ONE-THOUSANDTH OF A SHARE.

 

(F)                                 IF THE COMPANY SHALL TAKE A RECORD OF THE
HOLDERS OF THE COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM TO RECEIVE A
DIVIDEND OR DISTRIBUTION OR SUBSCRIPTION OR PURCHASE RIGHTS AND SHALL,
THEREAFTER AND BEFORE THE DISTRIBUTION TO SHAREHOLDERS THEREOF, LEGALLY ABANDON
ITS PLAN TO PAY OR DELIVER SUCH DIVIDEND, DISTRIBUTION, SUBSCRIPTION OR PURCHASE
RIGHTS, THEN NO ADJUSTMENT SHALL BE REQUIRED BY REASON OF THE TAKING OF SUCH
RECORD AND ANY SUCH ADJUSTMENT PREVIOUSLY MADE IN RESPECT THEREOF SHALL BE
RESCINDED AND ANNULLED.

 


(B)                                 CHANGES IN COMMON STOCK.  IN CASE AT ANY
TIME THE COMPANY SHALL INITIATE ANY TRANSACTION OR BE A PARTY TO ANY TRANSACTION
(INCLUDING, WITHOUT LIMITATION, A MERGER, CONSOLIDATION, SHARE EXCHANGE, SALE,
LEASE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS,
LIQUIDATION, RECAPITALIZATION OR RECLASSIFICATION OF THE COMMON STOCK) IN
CONNECTION WITH WHICH THE PREVIOUS OUTSTANDING COMMON STOCK SHALL BE CHANGED
INTO OR EXCHANGED FOR DIFFERENT SECURITIES OF THE COMPANY OR CAPITAL STOCK OR
OTHER SECURITIES OF ANOTHER CORPORATION OR INTERESTS IN A NON-CORPORATE ENTITY
OR OTHER PROPERTY (INCLUDING CASH) OR ANY COMBINATION OF THE FOREGOING (EACH
SUCH TRANSACTION BEING HEREIN CALLED A “TRANSACTION”), THEN, AS A CONDITION OF
THE CONSUMMATION OF THE TRANSACTION AND WITHOUT DUPLICATION OF ANY ADJUSTMENT
MADE PURSUANT TO SECTION 4(A)(I), LAWFUL, ENFORCEABLE AND ADEQUATE PROVISION
SHALL BE MADE SO THAT THE HOLDER SHALL BE ENTITLED TO RECEIVE UPON EXERCISE OF
THIS WARRANT AT ANY TIME ON OR AFTER THE CONSUMMATION OF THE TRANSACTION, IN
LIEU OF THE WARRANT SHARES ISSUABLE UPON SUCH EXERCISE PRIOR TO SUCH
CONSUMMATION, THE SECURITIES OR OTHER PROPERTY (INCLUDING CASH) TO WHICH SUCH
HOLDER WOULD HAVE BEEN ENTITLED UPON CONSUMMATION OF THE TRANSACTION IF SUCH
HOLDER HAD EXERCISED THIS WARRANT IMMEDIATELY PRIOR THERETO (SUBJECT TO
ADJUSTMENTS FROM AND AFTER THE CONSUMMATION DATE AS NEARLY

 

12

--------------------------------------------------------------------------------


 


EQUIVALENT AS POSSIBLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS SECTION 4).  THE
FOREGOING PROVISIONS OF THIS SECTION 4(B) SHALL SIMILARLY APPLY TO SUCCESSIVE
TRANSACTIONS.


 


(C)                                  OTHER ACTION AFFECTING CAPITAL STOCK.  IN
CASE AT ANY TIME OR FROM TIME TO TIME THE COMPANY SHALL TAKE ANY ACTION OF THE
TYPE CONTEMPLATED IN SECTION 4(A) OR (B) HEREOF BUT NOT EXPRESSLY PROVIDED FOR
BY SUCH PROVISIONS (OTHER THAN THE GRANTING OF STOCK APPRECIATION RIGHTS,
PHANTOM STOCK RIGHTS OR OTHER RIGHTS WITH EQUITY FEATURES) OTHER THAN CASH
BONUSES, THEN, UNLESS IN THE OPINION OF THE COMPANY’S BOARD OF DIRECTORS SUCH
ACTION WILL NOT HAVE A MATERIAL ADVERSE EFFECT UPON THE RIGHTS OF THE HOLDER
(TAKING INTO CONSIDERATION, IF NECESSARY, ANY PRIOR ACTIONS WHICH THE COMPANY’S
BOARD OF DIRECTORS DEEMED NOT TO MATERIALLY ADVERSELY AFFECT THE RIGHTS OF THE
HOLDER), THE AGGREGATE NUMBER SHALL BE ADJUSTED IN SUCH MANNER AND AT SUCH TIME
AS THE COMPANY’S BOARD OF DIRECTORS MAY IN GOOD FAITH DETERMINE TO BE EQUITABLE
IN THE CIRCUMSTANCES.


 


(D)                                 NOTICES.


 


(I)                               NOTICE OF PROPOSED ACTIONS.  IN CASE THE
COMPANY SHALL PROPOSE (A) TO PAY ANY DIVIDEND PAYABLE IN STOCK OF ANY CLASS TO
THE HOLDERS OF THE COMMON STOCK OR TO MAKE ANY OTHER DISTRIBUTION TO THE HOLDERS
OF THE COMMON STOCK, (B) TO OFFER TO THE HOLDERS OF THE COMMON STOCK RIGHTS TO
SUBSCRIBE FOR OR TO PURCHASE ANY CONVERTIBLE SECURITIES OR ADDITIONAL SHARES OF
COMMON STOCK OR SHARES OF STOCK OF ANY CLASS OR ANY OTHER SECURITIES, WARRANTS,
RIGHTS OR OPTIONS, (OTHER THAN THE EXERCISE OF PRE-EMPTIVE RIGHTS BY SUCH A
HOLDER) (C) TO EFFECT ANY RECLASSIFICATION OF THE COMMON STOCK, (D) TO EFFECT
ANY RECAPITALIZATION, STOCK SUBDIVISION, STOCK COMBINATION OR OTHER CAPITAL
REORGANIZATION, (E) TO EFFECT ANY CONSOLIDATION OR MERGER, SHARE EXCHANGE, OR
SALE, LEASE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY,
ASSETS OR BUSINESS, (F) TO EFFECT THE LIQUIDATION, DISSOLUTION OR WINDING UP OF
THE COMPANY, OR (G) TO EFFECT ANY OTHER ACTION WHICH WOULD REQUIRE AN ADJUSTMENT
UNDER THIS SECTION 4, THEN IN EACH SUCH CASE THE COMPANY SHALL GIVE TO THE
HOLDER WRITTEN NOTICE OF SUCH PROPOSED ACTION, WHICH SHALL SPECIFY THE DATE ON
WHICH A RECORD IS TO BE TAKEN FOR THE PURPOSES OF SUCH STOCK DIVIDEND, STOCK
SUBDIVISION, STOCK COMBINATION, DISTRIBUTION OR RIGHTS, OR THE DATE ON WHICH
SUCH RECLASSIFICATION, RECAPITALIZATION, REORGANIZATION, CONSOLIDATION, MERGER,
SHARE EXCHANGE, SALE, LEASE, TRANSFER, DISPOSITION, LIQUIDATION, DISSOLUTION,
WINDING UP OR OTHER TRANSACTION IS TO TAKE PLACE AND THE DATE OF PARTICIPATION
THEREIN BY THE HOLDERS OF COMMON STOCK, IF ANY SUCH DATE IS TO BE FIXED, OR THE
DATE ON WHICH THE TRANSFER OF COMMON STOCK IS TO OCCUR, AND SHALL ALSO SET FORTH
SUCH FACTS WITH RESPECT THERETO AS SHALL BE REASONABLY NECESSARY TO INDICATE THE
EFFECT OF SUCH ACTION ON THE COMMON STOCK AND ON THE AGGREGATE NUMBER AFTER
GIVING EFFECT TO ANY ADJUSTMENT WHICH WILL BE REQUIRED AS A RESULT OF SUCH
ACTION.  SUCH NOTICE SHALL BE SO GIVEN IN THE CASE OF ANY ACTION COVERED BY
CLAUSE (A) OR (B) ABOVE AT LEAST TEN (10) DAYS PRIOR TO THE RECORD DATE FOR
DETERMINING HOLDERS OF THE COMMON STOCK FOR PURPOSES OF SUCH ACTION AND, IN THE
CASE OF ANY OTHER SUCH ACTION, AT LEAST TEN (10) DAYS PRIOR TO THE EARLIER OF
THE DATE OF THE TAKING OF SUCH PROPOSED ACTION OR THE DATE OF PARTICIPATION
THEREIN BY THE HOLDERS OF COMMON STOCK.

 

13

--------------------------------------------------------------------------------


 


(II)                            ADJUSTMENT NOTICE.  WHENEVER THE AGGREGATE
NUMBER IS TO BE ADJUSTED PURSUANT TO THIS SECTION 4, UNLESS OTHERWISE AGREED BY
THE HOLDER, THE COMPANY SHALL PROMPTLY (AND IN ANY EVENT WITHIN TWENTY (20)
BUSINESS DAYS AFTER THE EVENT REQUIRING THE ADJUSTMENT) PREPARE A CERTIFICATE
SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY, SETTING FORTH, IN
REASONABLE DETAIL, THE EVENT REQUIRING THE ADJUSTMENT AND THE METHOD BY WHICH
SUCH ADJUSTMENT IS TO BE CALCULATED.  THE COMPANY SHALL KEEP AT ITS PRINCIPAL
OFFICE COPIES OF ALL SUCH CERTIFICATES AND CAUSE THE SAME TO BE AVAILABLE FOR
INSPECTION AT SAID OFFICE DURING NORMAL BUSINESS HOURS BY THE HOLDER OR ANY
PROSPECTIVE PURCHASER OF THE WARRANT (IN WHOLE OR IN PART) IF SO DESIGNATED BY
THE HOLDER.


 


5.                                       NO DILUTION OR IMPAIRMENT.  THE COMPANY
WILL NOT, BY AMENDMENT OF ITS CERTIFICATE OF INCORPORATION OR THROUGH ANY
REORGANIZATION, RECAPITALIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER,
SHARE EXCHANGE, DISSOLUTION OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO
AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS OF THIS WARRANT,
INCLUDING, WITHOUT LIMITATION, THE ADJUSTMENTS REQUIRED UNDER SECTION 4 HEREOF,
AND WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS
AND IN TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE TO PROTECT
THE RIGHTS OF THE HOLDER AGAINST DILUTION OR OTHER IMPAIRMENT.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING AND NOTWITHSTANDING ANY OTHER PROVISION OF THIS
WARRANT TO THE CONTRARY (INCLUDING BY WAY OF IMPLICATION), THE COMPANY (A) WILL
NOT INCREASE THE PAR VALUE OF ANY SHARES OF COMMON STOCK RECEIVABLE ON THE
EXERCISE OF THIS WARRANT ABOVE THE AMOUNT PAYABLE THEREFOR ON SUCH EXERCISE OR
(B) WILL TAKE ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE SO THAT THE
COMPANY MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND NONASSESSABLE SHARES OF
COMMON STOCK ON THE EXERCISE OF THIS WARRANT.


 


6.                                       DEFINITIONS.  THE TERMS DEFINED IN THIS
SECTION 6, WHENEVER USED IN THIS WARRANT, SHALL, UNLESS THE CONTEXT OTHERWISE
REQUIRES, HAVE THE RESPECTIVE MEANINGS HEREINAFTER SPECIFIED:


 


(A)                            “AGGREGATE NUMBER” SHALL HAVE THE MEANING SET
FORTH IN THE RECITALS HERETO.


 


(B)                           “BUSINESS DAY” SHALL MEAN ANY DAY OTHER THAN A
SATURDAY, SUNDAY OR OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK
ARE AUTHORIZED OR REQUIRED BY LAW OR EXECUTIVE ORDER TO CLOSE.


 


(C)                            “CAPITAL STOCK” SHALL MEAN (A) WITH RESPECT TO
ANY PERSON THAT IS A CORPORATION, ANY AND ALL SHARES, INTERESTS OR EQUIVALENTS
IN CAPITAL STOCK (WHETHER VOTING OR NONVOTING, AND WHETHER COMMON OR PREFERRED)
OF SUCH CORPORATION, AND (B) WITH RESPECT TO ANY PERSON THAT IS NOT A
CORPORATION, ANY AND ALL PARTNERSHIP, MEMBERSHIP, LIMITED LIABILITY COMPANY OR
OTHER EQUITY INTERESTS OF SUCH PERSON THAT CONFER ON A PERSON THE RIGHT TO
RECEIVE A SHARE OF THE PROFITS AND LOSSES OF, OR THE DISTRIBUTION OF ASSETS OF,
THE ISSUING PERSON; AND IN EACH CASE, ANY AND ALL WARRANTS, RIGHTS OR OPTIONS TO
PURCHASE, AND ALL CONVERSION OR EXCHANGE RIGHTS, VOTING RIGHTS, CALLS OR RIGHTS
OF ANY CHARACTER WITH RESPECT TO, ANY OF THE FOREGOING, INCLUDING, WITHOUT
LIMITATION, ANY RIGHTS IN RESPECT OF ANY CHANGE IN THE VALUE OF ANY OF THE
FOREGOING, INCLUDING STOCK APPRECIATION RIGHTS AND SIMILAR INTERESTS.


 


(D)                           “CASHLESS EXERCISE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 1(B).

 

14

--------------------------------------------------------------------------------


 


(E)                            “CLOSING DATE” SHALL MEAN JUNE 1, 2005.


 


(F)                              “COMMON STOCK” SHALL MEAN THE COMMON STOCK, PAR
VALUE $.01 PER SHARE, OF THE COMPANY OR ANY OTHER CAPITAL STOCK OF THE COMPANY
INTO WHICH SUCH STOCK IS RECLASSIFIED OR RECONSTITUTED.


 


(G)                           “COMPANY” SHALL HAVE THE MEANING SET FORTH IN THE
INTRODUCTORY PARAGRAPH HERETO.


 


(H)                           “CONVERTIBLE SECURITIES” SHALL MEAN EVIDENCES OF
INDEBTEDNESS, SHARES OF STOCK OR OTHER SECURITIES (INCLUDING, WITHOUT
LIMITATION, OPTIONS AND WARRANTS) WHICH ARE DIRECTLY OR INDIRECTLY CONVERTIBLE,
EXERCISABLE OR EXCHANGEABLE, WITH OR WITHOUT PAYMENT OF ADDITIONAL CONSIDERATION
IN CASH OR PROPERTY, FOR SHARES OF COMMON STOCK, EITHER IMMEDIATELY OR UPON THE
ONSET OF A SPECIFIED DATE OR THE HAPPENING OF A SPECIFIED EVENT.


 


(I)                               “DISTRIBUTION” SHALL HAVE THE MEANING SET
FORTH IN SECTION 4(A)(II).


 


(J)                               “EQUITY COMMITMENT LETTER” SHALL MEAN THAT
CERTAIN AGREEMENT BETWEEN RC AVIATION, LLC AND THE COMPANY DATED AUGUST 24, 2004
FOR THE PROVISION OF, AMONG OTHER THINGS, EQUITY FINANCING TO THE COMPANY IN AN
AMOUNT UP TO $60 MILLION.


 


(K)                            “FAIR MARKET VALUE” SHALL MEAN, WITH RESPECT TO A
SHARE OF COMMON STOCK ON ANY DATE: (I) THE FAIR MARKET VALUE OF THE OUTSTANDING
COMMON STOCK OVER THEN TEN (10) TRADING DAYS PRIOR TO THE DATE OF CALCULATION
BASED UPON (A) IF THE COMMON STOCK IS LISTED ON A NATIONAL SECURITIES EXCHANGE,
THE CLOSING PRICE PER SHARE OF COMMON STOCK ON EACH SUCH DAY PUBLISHED IN THE
WALL STREET JOURNAL (NATIONAL EDITION) OR, IF NO SUCH CLOSING PRICE ON EACH SUCH
DAY IS PUBLISHED IN THE WALL STREET JOURNAL (NATIONAL EDITION), THE AVERAGE OF
THE CLOSING BID AND ASKED PRICES ON EACH SUCH DAY, AS OFFICIALLY REPORTED ON THE
PRINCIPAL NATIONAL SECURITIES EXCHANGE ON WHICH THE COMMON STOCK IS THEN LISTED
OR ADMITTED TO TRADING; (B) IF THE COMMON STOCK IS NOT THEN LISTED OR ADMITTED
TO TRADING ON ANY NATIONAL SECURITIES EXCHANGE, BUT IS DESIGNATED AS A NATIONAL
MARKET SYSTEM SECURITY, THE LAST TRADING PRICE OF THE COMMON STOCK ON EACH SUCH
DAY; AND (C) IF THERE SHALL HAVE BEEN NO TRADING ON ANY SUCH DAY OR IF THE
COMMON STOCK IS NOT SO DESIGNATED, THE AVERAGE OF THE REPORTED CLOSING BID AND
ASKED PRICE OF THE COMMON STOCK, ON EACH SUCH DAY AS SHOWN BY NASDAQ AND
REPORTED BY ANY MEMBER FIRM OF THE NYSE SELECTED BY THE COMPANY; OR (II) IF NONE
OF (I)(A), (B) OR (C) IS APPLICABLE, A MARKET PRICE PER SHARE DETERMINED IN GOOD
FAITH BY THE BOARD OF DIRECTORS OF THE COMPANY, WHICH SHALL BE DEEMED TO BE
“FAIR MARKET VALUE”.


 


(L)                               “FULLY DILUTED” SHALL MEAN, WITH RESPECT TO
THE COMMON STOCK AS OF A PARTICULAR TIME, THE TOTAL NUMBER OF OUTSTANDING SHARES
OF COMMON STOCK AS OF SUCH TIME AS DETERMINED BY TREATING (I) THE SHARES
ISSUABLE UNDER THE WARRANTS AS HAVING BEEN ISSUED AND (II) ALL OUTSTANDING AND
“IN-THE-MONEY” AND THEN EXERCISABLE CONVERTIBLE SECURITIES, AS HAVING BEEN
CONVERTED, EXERCISED OR EXCHANGED AND THE SHARES ISSUABLE THEREUNDER AS HAVING
BEEN ISSUED.


 


(M)                         “HOLDER” SHALL MEAN ANY HOLDER OF AN INTEREST IN THE
WARRANT OR THE OUTSTANDING WARRANT SHARES WHO BECOMES A HOLDER IN COMPLIANCE
WITH SECTION 2 HEREOF.


 


(N)                           “PERSON” SHALL MEAN ANY INDIVIDUAL, FIRM,
CORPORATION, LIMITED LIABILITY

 

15

--------------------------------------------------------------------------------


 


COMPANY, PARTNERSHIP, TRUST, INCORPORATED OR UNINCORPORATED ASSOCIATION, JOINT
VENTURE, JOINT STOCK COMPANY, GOVERNMENTAL AUTHORITY OR OTHER ENTITY OF ANY
KIND, AND SHALL INCLUDE ANY SUCCESSOR (BY MERGER OR OTHERWISE) OF SUCH ENTITY.


 


(O)                           “QUALIFIED PUBLIC OFFERING” SHALL MEAN THE
CONSUMMATION OF A FIRM COMMITMENT PUBLIC OFFERING OF THE COMMON STOCK OF THE
COMPANY BY A NATIONALLY RECOGNIZED INVESTMENT BANKING FIRM PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING THE OFFER AND
SALE OF SUCH SECURITIES FOR CASH FOR THE ACCOUNT OF THE COMPANY.


 


(P)                           “REQUIRED HOLDERS” SHALL MEAN THE HOLDERS OF A
MAJORITY OF THE TOTAL WARRANT SHARES.


 


(Q)                           SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY SIMILAR FEDERAL STATUTE, AND THE RULES AND REGULATIONS
THEREUNDER AS THE SAME SHALL BE IN EFFECT AT THE TIME.


 


(R)                              “STOCK COMBINATION” SHALL HAVE THE MEANING SET
FORTH IN SECTION 4(A)(I).


 


(S)                            “STOCK DIVIDEND” SHALL HAVE THE MEANING SET FORTH
IN SECTION 4(A)(I).


 


(T)                              “STOCK SUBDIVISION” SHALL HAVE THE MEANING SET
FORTH IN SECTION 4(A)(I).


 


(U)                           “TOTAL WARRANTS” SHALL MEAN THIS WARRANT, TOGETHER
WITH ANY PORTIONS THEREOF ASSIGNED OR TRANSFERRED.


 


(V)                           “TOTAL WARRANT SHARES” SHALL MEAN THE SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE OF THE TOTAL WARRANTS AND WHICH HAVE NOT
BEEN SO EXERCISED.


 


(W)                         “TRANSACTION” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4(B).


 


(X)                             “WARRANT PURCHASE PRICE” SHALL MEAN THE PURCHASE
PRICE OF $7.20 PER SHARE OF COMMON STOCK PAYABLE UPON EXERCISE OF THIS WARRANT,
AS ADJUSTED AS PROVIDED HEREIN.


 


(Y)                           “WARRANTS” SHALL MEAN THIS WARRANT AND ALL
WARRANTS ISSUED IN EXCHANGE, TRANSFER OR REPLACEMENT THEREOF.


 


(Z)                             “WARRANT SHARES” SHALL HAVE THE MEANING SET
FORTH IN THE FOURTH PARAGRAPH HERETO.


 


(AA)                      AS USED HEREIN, ANY REFERENCE TO A SPECIFIED
PERCENTAGE OF WARRANTS OR WARRANT SHARES SHALL EXCLUDE ANY WARRANTS OR WARRANT
SHARES HELD BY THE COMPANY OR A SUBSIDIARY THEREOF.


 


7.                                       EXCHANGE, REPLACEMENT AND
ASSIGNABILITY.  THIS WARRANT IS EXCHANGEABLE, UPON THE SURRENDER HEREOF BY THE
HOLDER AT THE OFFICE OR AGENCY OF THE COMPANY DESCRIBED IN SECTION 1, FOR NEW
WARRANTS OF LIKE TENOR AND DATE REPRESENTING IN THE AGGREGATE THE RIGHT TO
PURCHASE THE NUMBER OF SHARES WHICH MAY BE PURCHASED HEREUNDER, EACH OF SUCH NEW
WARRANTS TO REPRESENT THE RIGHT TO PURCHASE SUCH NUMBER OF SHARES AS SHALL BE
DESIGNATED BY SUCH HOLDER AT THE TIME OF

 

16

--------------------------------------------------------------------------------


 


SUCH SURRENDER.  UPON RECEIPT OF EVIDENCE SATISFACTORY TO THE COMPANY OF THE
LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANTS AND, IN THE CASE OF ANY SUCH
LOSS, THEFT OR DESTRUCTION, OF AN INDEMNITY LETTER (REASONABLY SATISFACTORY TO
THE COMPANY) OF AN INSTITUTIONAL HOLDER OF SUCH WARRANTS, OR IN OTHER CASES, OF
A BOND OF INDEMNITY OR OTHER SECURITY SATISFACTORY TO THE COMPANY, OR, IN THE
CASE OF ANY SUCH MUTILATION, UPON SURRENDER OR CANCELLATION OF WARRANTS, THE
COMPANY WILL ISSUE TO THE HOLDER A NEW WARRANT OF LIKE TENOR AND DATE, IN LIEU
OF THIS WARRANT OR SUCH NEW WARRANTS, REPRESENTING THE RIGHT TO PURCHASE THE
NUMBER OF SHARES WHICH MAY BE PURCHASED HEREUNDER.  SUBJECT TO COMPLIANCE WITH
SECTION 2, THIS WARRANT AND ALL RIGHTS HEREUNDER ARE TRANSFERABLE IN WHOLE OR IN
PART UPON THE BOOKS OF THE COMPANY BY THE REGISTERED HOLDER HEREOF IN PERSON OR
BY DULY AUTHORIZED ATTORNEY, AND NEW WARRANTS SHALL BE MADE AND DELIVERED BY THE
COMPANY, OF THE SAME TENOR AND DATE AS THIS WARRANT BUT REGISTERED IN THE NAME
OF THE TRANSFEREES, UPON SURRENDER OF THIS WARRANT, DULY ENDORSED, TO THE
APPROPRIATE OFFICE OR AGENCY OF THE COMPANY.  ALL EXPENSES, TAXES (OTHER THAN
STOCK TRANSFER TAXES) AND OTHER CHARGES PAYABLE IN CONNECTION WITH THE
PREPARATION, EXECUTION AND DELIVERY OF WARRANTS PURSUANT TO THIS SECTION 7 SHALL
BE PAID BY THE COMPANY.


 


8.                                       TRANSFER BOOKS, NO RIGHTS AS
STOCKHOLDER, SURVIVAL OF RIGHTS.  THE COMPANY WILL AT NO TIME CLOSE ITS TRANSFER
BOOKS AGAINST THE TRANSFER OF THIS WARRANT OR ANY WARRANT SHARES IN ANY MANNER
WHICH INTERFERES WITH THE TIMELY EXERCISE OF THIS WARRANT.  THIS WARRANT SHALL
NOT ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR ANY RIGHTS AS A STOCKHOLDER OF
THE COMPANY.  THE RIGHTS AND OBLIGATIONS OF THE COMPANY, OF THE HOLDER OF THIS
WARRANT AND OF ANY HOLDER OF WARRANT SHARES ISSUED UPON EXERCISE OF THIS WARRANT
PURSUANT TO THE TERMS OF THIS WARRANT SHALL SURVIVE THE EXERCISE OF THIS
WARRANT.


 


9.                                       OMISSIONS AND INDULGENCES; AMENDMENT
AND WAIVER.


 


(A)                                  IT IS AGREED THAT ANY WAIVER, PERMIT,
CONSENT OR APPROVAL OF ANY KIND OR CHARACTER ON THE HOLDER’S PART OF ANY BREACH
OR DEFAULT UNDER THIS WARRANT, OR ANY WAIVER ON THE HOLDER’S PART OF ANY
PROVISIONS OR CONDITIONS OF THIS WARRANT MUST BE IN WRITING.


 


(B)                                 ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF
OR TO ANY PROVISION OF THIS WARRANT, ANY WAIVER OF ANY PROVISION OF THIS WARRANT
AND ANY CONSENT TO ANY DEPARTURE BY ANY PARTY FROM THE TERMS OF ANY PROVISION OF
THIS WARRANT SHALL BE EFFECTIVE ONLY IF IT IS MADE OR GIVEN IN WRITING AND
SIGNED BY THE COMPANY AND THE REQUIRED HOLDERS; PROVIDED, HOWEVER, THAT NO SUCH
AMENDMENT, SUPPLEMENT OR MODIFICATION MAY BE MADE WITHOUT THE WRITTEN CONSENT OF
THE HOLDER IF SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION CHANGES THE AGGREGATE
NUMBER, THE WARRANT PURCHASE PRICE OR THE EXPIRATION DATE OF THIS WARRANT.


 


(C)                                  ANY AMENDMENT OR WAIVER CONSENTED TO AS
PROVIDED IN THIS SECTION 9 IS BINDING UPON EACH FUTURE HOLDER OF THIS WARRANT
AND UPON THE COMPANY WITHOUT REGARD TO WHETHER THIS WARRANT HAS BEEN MARKED TO
INDICATE SUCH AMENDMENT OR WAIVER.


 


10.                                 RIGHTS OF TRANSFEREES.  SUBJECT TO
COMPLIANCE WITH SECTION 2, THE RIGHTS GRANTED TO THE HOLDER HEREUNDER OF THIS
WARRANT SHALL PASS TO AND INURE TO THE BENEFIT OF ALL SUBSEQUENT TRANSFEREES OF
ALL OR ANY PORTION OF THE WARRANT (PROVIDED THAT THE HOLDER AND ANY TRANSFEREE
SHALL HOLD SUCH RIGHTS IN PROPORTION TO THEIR RESPECTIVE OWNERSHIP OF THE
WARRANT AND WARRANT SHARES) UNTIL EXTINGUISHED PURSUANT TO THE TERMS HEREOF.

 

17

--------------------------------------------------------------------------------


 


11.                                 CAPTIONS.  THE TITLES AND CAPTIONS OF THE
SECTIONS AND OTHER PROVISIONS OF THIS WARRANT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING THIS WARRANT.


 


12.                                 NOTICES.  ALL NOTICES, DEMANDS AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING AND
SHALL BE BY REGISTERED OR CERTIFIED FIRST-CLASS MAIL, RETURN RECEIPT REQUESTED,
TELECOPY, OVERNIGHT COURIER SERVICE OR PERSONAL DELIVERY:


 

(a)           if to the Company:


 

Hawaiian Holdings, Inc.
3375 Koapaka Street
Suite G-350
Honolulu, Hawaii 96819

 

Attention: Chief Executive Officer

Facsimile: (808) 835-3690

 

with copies to:

 

Dechert LLP
30 Rockefeller Plaza
New York, New York 10112
Attention: Charles I. Weissman, Esq.
Facsimile: (212) 698-3599

 

(b)           if to the Holder:

 

RC Aviation, LLC

12730 High Bluff Drive

Suite 180

San Diego, California 92130

 

Facsimile: (858) 523-1899

with copies to:

 

Foley & Lardner LLP

402 West Broadway

Suite 2300

San Diego, California 92101

 

 

Attention: Kenneth Polin, Esq.

Facsimile: (619) 234-3510

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial

 

18

--------------------------------------------------------------------------------


 

overnight courier service; five (5) Business Days after being deposited in the
mail, postage prepaid, if mailed; and when receipt is acknowledged, if
telecopied.

 


13.                                 SUCCESSORS AND ASSIGNS.  THIS WARRANT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS OR HEIRS AND PERSONAL REPRESENTATIVES AND PERMITTED
ASSIGNS; PROVIDED, THAT THE COMPANY SHALL HAVE NO RIGHT TO ASSIGN ITS RIGHTS, OR
TO DELEGATE ITS OBLIGATIONS, HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
HOLDER.


 


14.                                 GOVERNING LAW.  THIS WARRANT IS TO BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF DELAWARE AND WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OF SUCH
STATE.


 


15.                                 SEVERABILITY.  IF ANY ONE OR MORE OF THE
PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS
HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER
RESPECT AND OF THE REMAINING PROVISIONS HEREOF SHALL NOT BE IN ANY WAY IMPAIRED,
UNLESS THE PROVISIONS HELD INVALID, ILLEGAL OR UNENFORCEABLE SHALL SUBSTANTIALLY
IMPAIR THE BENEFITS OF THE REMAINING PROVISIONS HEREOF.  THE PARTIES HERETO
FURTHER AGREE TO REPLACE SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION OF
THIS WARRANT WITH A VALID, LEGAL AND ENFORCEABLE PROVISION THAT WILL ACHIEVE, TO
THE EXTENT POSSIBLE, THE ECONOMIC, BUSINESS AND OTHER PURPOSES OF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION.


 


16.                                 ENTIRE AGREEMENT.  THIS WARRANT CONTAINS THE
ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREBY SUPERCEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS OR UNDERSTANDINGS
WITH RESPECT THERETO.


 


17.                                 NO STRICT CONSTRUCTION.  THE COMPANY AND THE
HOLDER EACH ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY COUNSEL IN CONNECTION
WITH THIS WARRANT.  THE COMPANY AND THE HOLDER HAVE PARTICIPATED JOINTLY IN THE
NEGOTIATION AND DRAFTING OF THIS WARRANT.  IN THE EVENT AN AMBIGUITY OR QUESTION
OF INTENT OR INTERPRETATION ARISES UNDER ANY PROVISION OF THIS WARRANT, THIS
WARRANT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES THERETO, AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF THE AUTHORSHIP OF ANY OF THE PROVISIONS OF THIS WARRANT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Hawaiian Holdings, Inc. has caused this Warrant to be signed
by its duly authorized officer under its corporate seal, duly attested by its
authorized officer, and dated as of July 8, 2005.

 

 

 

HAWAIIAN HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Randall L. Jenson

 

 

 

Name: Randall L. Jenson

 

 

Title: Chief Financial Officer

 

20

--------------------------------------------------------------------------------


 

SUBSCRIPTION FORM

 

To:          Hawaiian Holdings, Inc.

3375 Koapaka Street

Suite G-350

Honolulu, HI 96819

Attention: Chief Executive Officer

Facsimile: (808) 835-3690

 

1.                                       The undersigned, pursuant to the
provisions of the attached Warrant, hereby elects to exercise this Warrant with
respect to                 shares of Common Stock (the “Exercise Amount”). 
Capitalized terms used but not otherwise defined herein have the meanings
ascribed thereto in the attached Warrant.

 

2.                                       The undersigned herewith tenders
payment for such shares in the following manner (please check type, or types, of
payment and indicate the portion of the Exercise Price to be paid by each type
of payment):

 

 

  o

    Exercise for Cash

 

 

 

  o

    Cashless Exercise

 

 

 

3.                                       Please issue a certificate or
certificates representing the shares issuable in respect hereof under the terms
of the attached Warrant, as follows:

 

 

 

 

(Name of Record Holder/Transferee)

 

and deliver such certificate or certificates to the following address:

 

 

 

 

(Address of Record Holder/Transferee)

 

4.                                       The undersigned represents that the
aforesaid shares are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof and that the undersigned has no present intention of
distributing or reselling such shares.

 

5.                                       If the Exercise Amount is less than all
of the shares of Common Stock purchasable hereunder, please issue a new warrant
representing the remaining balance of such shares, as follows:

 

 

 

 

(Name of Record Holder/Transferee)

 

--------------------------------------------------------------------------------


 

and deliver such warrant to the following address:

 

 

 

 

 

(Address of Record Holder/Transferee)

 

 

 

 

 

(Signature)

 

 

 

 

(Date)

 

2

--------------------------------------------------------------------------------